DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 01/04/2021. As indicated by the amendment: claim 1 has been amended and claim 19 has been cancelled. In response to the arguments presented regarding claim 1, its rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn. Claims 1-5, 7-18 and 20-21 are presently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a hollow tube having at least one tooth and ribs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, 18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 2002/0035311 A1) in view of Gordon (US 5938645) in view of Saadat et al. (US 2008/0015445 A1).
Regarding claim 1, Ouchi discloses an endoscopic device, comprising: a hollow tube (10) with a proximal end (proximal end of 10) and a distal end (distal end of 10; Figs. 1 and 3), wherein the proximal end (proximal end of 10) and the distal end (distal end of 10) form a fluid communication therebetween (Figs. 1 and 3), wherein the 
Although Ouchi discloses the endoscopic device holding an object to be removed (par. [0026]-[0029]), it does not specifically disclose wherein the endoscopic device further comprises at least one tooth at an interior surface of the hollow tube and near the distal end to grip and hold an object to be removed in place. Gordon teaches an analogous device for removing objects from the body comprising at least one tooth (110; Figs. 12a-14b; col. 10, ll. 50-67 and col. 11, l. 64 – col. 12, l. 1) on an interior surface of the hollow tube (Figs. 12a-14b) and near the distal end (Figs. 12a-14b) to grip and hold an object to be removed in place (col. 10, ll. 50-67 and col. 11, l. 64 – col. 12, l. 1). Gordon teaches that providing at least one tooth in the interior surface provides a safety mechanism where the object that is drawn into the distal end of the device cannot float out of the device (col. 11, l. 64 – col. 12, l. 1). It would have been obvious to one having ordinary skill in the art to have provided the at least one tooth on the interior surface of the hollow tube and near the distal end, as taught by Gordon, in order to provide a safety mechanism where the object that is drawn into the distal end of the device cannot float out of the device, as taught by Gordon. 
Ouchi does not specifically disclose wherein the hollow tube comprises ribs disposed along the internal surface around up to 320 degrees of the hollow , the hollow tube and the ribs are made in one-piece. Saadat teaches an analogous device wherein the hollow tube (12; Fig. 36A) comprises ribs (420; Figs. 36A-36B) along the internal surface around up to 320 degrees of the hollow tube (see inserted Figure 36B below; From rib A to rib B is 300 degrees of the hollow tube), the hollow tube (12) and the ribs (420) are made in one-piece (par. [0174] – the ribs 420 are integrated with the hood; integrate: to combine two or more things into one). Saadat teaches that the ribs may be formed of a super-elastic or shape memory alloy such that the hood may be delivered in a low-profile configuration and then expanded when heat-activated (par. [0141]-[0145]). It would have been obvious to one having ordinary skill in the art to have included the ribs of Saadat in the device of Ouchi in order to deliver the device in a low-profile configuration, thereby minimizing trauma to the patient, and expanding the device when at the target location, as taught by Saadat. 
Regarding claim 2, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 1 further comprises a groove (Fig. 3 – unlabeled groove in which the distal end of the endoscope 2 is seated) disposed at an interior surface of the proximal end (Fig. 3).
Regarding claim 3, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 2 further comprises a stop (11), disposed between the groove and the distal end (Fig. 3). 
Regarding claim 4, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 1, further comprises dimples, divots, or texture (Fig. 1; 10a and surface just distal 10a; par. [0023]) at an interior surface of the proximal end. 
Regarding claim 5, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 4 further comprises a stop (11; Fig. 1) disposed between the dimples, divots, or texture (Fig. 1; 10a and surface just distal 10a; par. [0023]) at and the distal end (Fig. 1; distal end of 10).
Regarding claim 7, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 6, but does not specifically disclose wherein the tooth (110) is a serrated tip. At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the tooth of modified Ouchi a serrated tip because Applicant has not disclosed that the serrated tip provides an advantage, is used for a particular purpose, or solves a stated problem.  Moreover, Applicant teaches that the tooth may be a serrated tip, an alligator tooth, a shark tooth, or other known structures that would improve gripping of the object (see par. [0023] of the published application). One of ordinary skill in the art, furthermore, would have expected modified Ouchi’s device, and applicant’s invention, to perform equally well with either the tooth configuration taught by modified Ouchi or the claimed serrated tip tooth because both tooth configurations would perform the same function of improving gripping of the object. Therefore, it would have been prima facie obvious to modify Ouchi to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of modified Ouchi.
Regarding claim 8, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 1, wherein the endoscopic device is transparent (par. [0022]).
Regarding claim 9, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 1, wherein the endoscopic device is made of elastomeric polymer material (par. [0022]).
Regarding claim 10, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 1, wherein the endoscopic device is made in one-piece (10; Fig. 1; par. [0022]).
Regarding claim 11, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 1, wherein the distal end comprises a base perimeter larger than a base perimeter of the distal tip of the endoscope (Fig. 3).
Regarding claim 12, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 6, but does not specifically disclose wherein the distal end comprises a base perimeter smaller than a base perimeter of the distal tip of the endoscope. At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the distal end comprise a base perimeter smaller than a base perimeter of the distal tip of the endoscope because Applicant has not disclosed that the baser perimeter provides an advantage, is used for a particular purpose, or solves a stated problem.  Moreover, Applicant teaches that the distal end of the device may have a base perimeter that is equal to, larger than, or smaller than the base perimeter of the distal tip of the endoscope. One of ordinary skill in the art, furthermore, would have expected Ouchi’s device, and applicant’s invention, to perform equally well with either the base perimeter taught by Ouchi or the claimed base perimeter because both configurations would perform the same function of providing an area of access to the object. Therefore, it 
Regarding claim 13, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 1, wherein the distal end comprises a base perimeter equal to a base perimeter of the distal tip of the endoscope (Fig. 1).
Regarding claim 14, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 1, wherein the distal end comprises a base area larger than a base area of the distal tip of the endoscope (Fig. 3).
Regarding claim 15, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 1, wherein the distal end comprises a base area smaller than a base area of the distal tip of the endoscope (Fig. 1, distal end area of 10 defined by the area inside 11).
Regarding claim 16, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 1, wherein the distal end comprises a base area equal to a base area of the distal tip of the endoscope (Fig. 1).
Regarding claim 18, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 1, wherein the endoscopic device is configured and sized to fit in an over-tube for the endoscopic device's safe removal without jeopardizing a patient's airway (intended use; capable of such functioning depending on the size of the over-tube). 
Regarding claim 20, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 1, wherein the ribs are disposed along the internal surface in a plurality of zones of varying stiffness (Saadat: Fig. 36A, zones where the ribs 420 are disposed have a greater stiffness compared to the zones were the ribs 420 are not disposed).
Regarding claim 21, Ouchi in view of Gordon in view of Saadat disclose the endoscopic device of claim 1, but does not specifically disclose wherein a cross section of the distal end is a shape of substantial rectangle. At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make a cross section of the distal end is a shape of substantial rectangle because Applicant has not disclosed that the shape of the distal end provides an advantage, is used for a particular purpose, or solves a stated problem.  Moreover, Applicant teaches that the distal end of the device may have a variety of shapes (see par. [0026] of the published application). One of ordinary skill in the art, furthermore, would have expected Ouchi’s device, and applicant’s invention, to perform equally well with either the shape taught by Ouchi or the claimed rectangular shape because both configurations would perform the same function of providing an area of access to the object. Therefore, it would have been prima facie obvious to modify Ouchi to obtain the invention as specified in claim 21 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of modified Ouchi.

Claims 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olden et al. (US 2016/0374700 A1) in view of Gordon (US 5938645) in view of Saadat et al. (US 2008/0015445 A1).
Regarding claim 1, Olden discloses an endoscopic device (20; Fig. 1), comprising: a hollow tube (Fig. 1) with a proximal end (proximal end of 20) and a distal end (distal end of 20), wherein the proximal end (proximal end of 20) and the distal end (distal end of 12) form a fluid communication therebetween (Fig. 1), wherein the proximal end (proximal end of 20) is removably coupled with a distal tip of an endoscope and where coupled, forms a substantially airtight connection with the distal tip of the endoscope (N; Fig. 6), and wherein the distal end removably contacts an object to be retrieved so as to deliver a suction force provided by the endoscope to facilitate removal of the object (intended use; capable of such functioning; par. [0065]).
Although Olden discloses the endoscopic device (20) comprising an annular retaining barb (48; par. [0062]) on an interior surface of the hollow tube (Fig. 4) and near the distal end (Fig. 4) to grip and hold an object to be removed in place (par. [0062]), it does not specifically disclose wherein the endoscopic device further comprises at least one tooth at an interior surface of the hollow tube and near the distal end to grip and hold an object to be removed in place. Gordon teaches an analogous device for removing objects from the body comprising at least one tooth (110; Figs. 12a-14b; col. 10, ll. 50-67 and col. 11, l. 64 – col. 12, l. 1) on an interior surface of the hollow tube (Figs. 12a-14b) and near the distal end (Figs. 12a-14b) to grip and hold an object to be removed in place (col. 10, ll. 50-67 and col. 11, l. 64 – col. 12, l. 1). Gordon teaches that providing at least one tooth in the interior surface provides a safety mechanism where 
Olden does not specifically disclose wherein the hollow tube comprises ribs disposed along the internal surface around up to 320 degrees of the hollow tube, the hollow tube and the ribs are made in one-piece
Regarding claim 17, Olden in view of Gordon in view of Saadat disclose the endoscopic device of claim 1, further comprising elastomeric polymer material (30; par. [0042]; Fig. 2) and non-elastomeric polymer material (70; par. [0039]; Fig. 2). 


Inserted Figure 36B of Saadat et al. (US 2008/0015445 A1)
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    419
    476
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/04/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different embodiment of Saadat.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795